Title: To George Washington from Tobias Lear, 23 September 1792
From: Lear, Tobias
To: Washington, George

 

Sir,
Boston, September 23d 1792

I have the honor to inform you that I am thus far on my return from New Hampshire to Philadelphia. I have been detained at Portsmouth a fortnight longer than I expected to have been, in order to settle some matters that were interesting to me. I shall leave this place tomorrow and proceed to Philadelphia at the rate of about 30 or 35 miles per day.
I have neglected no opportunity of obtaining such information of the actual state of things in this part of the United States and the sentiments of the people respecting our public affairs as might be useful & proper to be known to you, and shall have the honor of communicating the same when I may be so happy to meet you in Philadelphia.
Mrs Lear and our little boy are in the enjoyment of good health. She unites with me in sincere prayers for the health & happiness of Mrs Washington & yourself, and in se[n]timents of the purest respect & gratitude—to the children we present our love, and to our friends who are with you our best regards—with the truest respect & most grateful attachement I have the honor to be, Sir, Your most Obedient servant

Tobias Lear.

